USCA4 Appeal: 21-7058      Doc: 5        Filed: 01/25/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7058


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ERIC SHAWN BRADLEY, a/k/a E,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:14-cr-00240-JFA-1)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Eric Shawn Bradley, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7058        Doc: 5       Filed: 01/25/2022      Pg: 2 of 3




        PER CURIAM:

               Eric Shawn Bradley appeals from the district court’s order denying his motion to

        correct a clerical error in the judgment, filed pursuant to Fed. R. Crim. P. 36. In his Rule

        36 motion, Bradley sought resentencing due to alleged errors in his presentence report,

        such as the imposition of an enhancement, pursuant to 21 U.S.C. § 851, and the

        miscalculation of his criminal history points. The district court issued an order notifying

        Bradley of its intent to recharacterize his motion as a 28 U.S.C. § 2255 motion in

        accordance with Castro v. United States, 540 U.S. 375, 383 (2003), and gave him 30 days

        to withdraw or amend his motion, or file objections to the court’s order. Bradley objected

        to the recharacterization of his motion. Accordingly, the district court treated the motion

        as one under Rule 36, found that the errors Bradley cited were not clerical errors, and

        denied the motion.

               On appeal, we confine our review to the issues raised in the informal brief. See 4th

        Cir. R. 34(b). Bradley argues that the district court should have recharacterized his motion

        as a § 2255 motion over his objection. However, the district court was not permitted to

        recharacterize the motion over Bradley’s objection. See United States v. Emmanuel, 288

        F.3d 644, 649 (4th Cir. 2002) (stating that if the movant “does not agree to have the motion

        recharacterized, the court shall not treat it as a § 2255 motion but shall rule on the merits

        of the motion as filed”). Bradley’s informal brief does not challenge the basis for the

        district court’s disposition. Therefore, he has forfeited appellate review of the court’s

        order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is


                                                     2
USCA4 Appeal: 21-7058     Doc: 5       Filed: 01/25/2022    Pg: 3 of 3




        an important document; under Fourth Circuit rules, our review is limited to issues

        preserved in that brief.”). Accordingly, we affirm the district court’s judgment. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                  AFFIRMED




                                                  3